Citation Nr: 1505940	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  04-34 963	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for degenerative changes of the lumbar spine, rated as 10 percent disabling prior to December 8, 2008 (except for a period when a temporary total rating was in effect), 20 percent disabling from December 8, 2008, to November 28, 2012, and 40 percent disabling from November 28, 2012.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to June 2003.  

This matter come before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for degenerative changes of the lumbar spine and assigned an initial 10 percent disability rating, effective July 1, 2003.  

In April 2005, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected low back disability due to surgical or other treatment requiring convalescence, effective from September 7, 2004, to November 1, 2004.  An initial 10 percent rating was resumed from November 1, 2004.

As the Veteran was granted a total rating from September 7, 2004, to November 1, 2004, the rating for the service-connected low back disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2007, the Board denied the appeal for a higher initial rating for degenerative changes of the lumbar spine.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Court set aside the Board's April 2007 decision, in part, and remanded the case for readjudication in compliance with directives specified in an October 2008 Joint Motion filed by counsel for the Veteran and VA.

In April 2009, the RO assigned an initial 20 percent disability rating for degenerative changes of the lumbar spine, effective December 8, 2008.  The RO also granted service connection for radiculopathy of the left lower extremity as part of the service-connected low back disability and assigned an initial 10 percent disability rating, effective November 26, 2007.

In January 2011, the Board remanded the issue of entitlement to a higher initial rating for the service-connected low back disability for further development in compliance with the Joint Motion.  The Board also granted an effective date of August 21, 2007 for the award of service connection for radiculopathy of the left lower extremity and denied entitlement to an initial rating higher than 10 percent for that disability.

A Decision Review Officer assigned an initial 40 percent disability rating for degenerative changes of the lumbar spine, effective November 28, 2012, by way of a May 2013 decision.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In June 2008 and April 2010, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for records pertaining to treatment for a low back disability and neurologic symptoms of the lower extremities from Dr. Clough in Kansas City, Missouri dated from September 2003 to January 2010.  In May and June 2010, the agency of original jurisdiction (AOJ) sent letters to Dr. Clough and requested records pertaining to treatment for the Veteran's low back disability.  However, the AOJ only requested records dated from May 2009 through January 2010.  In response to the letters, Dr. Clough submitted a single examination report and MRI reports, all dated in January 2010.  The examination report indicates that there was to be a follow-up evaluation after MRI scans were completed, but there are no more recent treatment records from Dr. Clough in the claims file or among the Veteran's paperless records in the Virtual VA system. 

The Veteran's representative subsequently submitted additional records from Dr. Clough dated from October 2004 to January 2010, however these records reflect that there are additional records from that treatment provider that have not yet been obtained.  For example, examination reports dated in November 2007 reveal that the Veteran had been treated in August 2007.  There are no treatment records dated in August 2007 from Dr. Clough currently in the claims file.

Moreover, a September 2012 examination report from Neurosurgery of South Kansas City, which was submitted by the Veteran makes reference to a spinal MRI dated in June 2012.  There is no such MRI report currently in the claims file.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Although some records from Dr. Clough have been obtained, no further steps have been taken to obtain all available relevant private treatment records.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any private medical facility where he has received post-service treatment for a low back disability and associated neurologic symptoms of the lower extremities, to include the dates of any such treatment.

The Veteran shall also be asked to complete an authorization for VA to obtain all records of his treatment for a low back disability and any associated neurologic problems of the lower extremities from Dr. Clough and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  If a benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

